Citation Nr: 1508014	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  06-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  The appellant seeks surviving spouse benefits.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the appellant's claim for recognition as the Veteran's surviving spouse for the purposes of VA death benefits.  

The appellant testified before the Board in April 2008.  In July 2008, the Board denied the appellant's claim.  The appellant filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a September 2010 Order of the Court vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand.  

The Board remanded this matter for additional notice action in February 2011 and September 2012, including to satisfy procedural requirements in a contested claim.  38 C.F.R. §§ 19.100-19.102, 20.500-20.504, 20.713 (2014).  In October 2012, the appellant's attorney requested that the file be transferred to the Nashville, Tennessee, RO due to the appellant's relocation.  

The case was returned to the Board in December 2013.  In January 2014, the appellant's attorney requested a 90-day stay pending a request under the Freedom of Information Act (FOIA).  In June 2014, VA completed action on the FOIA request.  The appellant's attorney noted that a copy of a letter had not been provided and requested it.  That document was provided to the appellant's attorney in July 2014.  In August 2014, the appellant's attorney requested a 90-day stay to respond.  In October 2014, the Board granted the motion for an extension of time.  The appellant's attorney's response was received in January 2015.  A waiver of RO review of the additional documents attached was provided in accordance with 38 C.F.R. § 20.1304 (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The appellant and the Veteran were married on May [redacted], 1980.

2.  The Veteran and the appellant produced three children from their union.  

3.  The appellant and the Veteran entered into a separation agreement on August [redacted], 1993, and were issued a divorce decree on May [redacted], 1996.  

4.  The Veteran and C.C.C. were married on July [redacted], 1994.  

5.  The Veteran died on July [redacted], 1996.

6.  C.C.C. filed a claim for VA death benefits as the Veteran's surviving spouse in August 1996.  

7.  The appellant filed a claim for VA death benefits "FOR SURVIVING CHILDREN ONLY," noting that she and the Veteran were divorced on August [redacted], 1993. 
8.  In an Administrative Decision issued in December 1996, VA determined that the marriage between the Veteran and C.C.C. was deemed valid for VA purposes and she was subsequently awarded dependency and indemnity compensation benefits.  

9.  On December 2, 2008, the General Court of Justice, District Court Division, of the State of North Carolina, issued an Order that concluded that the May [redacted], 1996, Judgment of Absolute Divorce between the appellant and the Veteran was void because the court lacked jurisdiction to enter the May [redacted], 1996, divorce decree.  

10.  In an August 2011 Administrative Decision, VA again determined that the marriage between the Veteran and C.C.C. was deemed valid for VA purposes.  

11.  The appellant has never been adjudged entitled to gratuitous VA death benefits.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied the duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recognition as Surviving Spouse for VA Purposes

VA death benefits may be paid to a surviving spouse who was married to a Veteran:  (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2014).

The term surviving spouse means a person who was the spouse of the veteran at the time of the Veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held herself out openly to the public to be the spouse of another person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.53 (2014).  A spouse is a person whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j), 3.50(a) (2014).  

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of cohabitation.  38 C.F.R. § 3.53(a) (2014).

The general facts in this case are not in dispute.  The appellant was married to the Veteran from 1980 until they entered into a separation agreement on August [redacted], 1993, and the marriage was dissolved by a divorce decree issued by the State of North Carolina in 1996.  The Veteran entered into a marriage with C.C.C. in July 1994, prior to the entry of the divorce decree between the appellant and the Veteran.  Upon the Veteran's death in July 1996, C.C.C. was awarded dependency and indemnity compensation as the Veteran's surviving spouse.  Although the appellant has now submitted a 2008 court decision determining that the May 1996 divorce decree issued by the State of North Carolina for the appellant and the Veteran is void due to a lack of subject matter jurisdiction, the question of whether C.C.C.'s marriage is valid for VA purposes such that she may continue to be recognized as the Veteran's surviving spouse remains the central inquiry before the Board.  

VA regulations provide that where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Accordingly, such an attempted marriage will be deemed valid if:  (a) the attempted marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 C.F.R. § 3.52 (2014).  These requirements are conjunctive, not disjunctive; thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  

Additionally, if the provisions of 38 C.F.R. § 3.205(a) are satisfied and those of 38 C.F.R. § 3.52, a claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c) (2014).

The Veteran's marriage to C.C.C. was not valid because of a legal impediment, the Veteran remained legally married to someone else.  At the time of her marriage to the Veteran in July 1994, the Veteran was still legally married because a divorce decree was not issued until May 1996, almost two years after the date of marriage.  However, the Veteran's marriage to C.C.C. was deemed valid by VA in December 1996 because the requirement of 38 C.F.R. § 3.352 were met.  The fact that the divorce decree issued in May 1996 was subsequently declared void, some 12 years after the death of the Veteran, does not affect the applicability of 38 C.F.R. § 3.352.  It must again be applied to determine whether the Veteran's marriage to C.C.C. is deemed valid despite the legal impediment to their marriage, the fact that the Veteran remained married to the appellant since there is no longer a final divorce decree on record.  

Here, the Board finds that the requirement of 38 C.F.R. § 3.352 remain met by C.C.C.  Therefore, her marriage to the Veteran in July 1994 is deemed valid and she remains the surviving spouse of the Veteran for VA purposes.  First, the Veteran's attempted marriage to C.C.C. occurred one year or more before he died.  They attempted to marry in July 1994 and he died in July 1996 so they were married for a period of two years.  Second, C.C.C. entered into the marriage without knowledge of the impediment.  She has provided a statement that she had no knowledge of an impediment to the marriage to the Veteran and there is an absence of information to the contrary.  38 C.F.R. § 3.205(c) (2014).  Other documents contained in the file clearly shows that both the Veteran and the appellant believed that they divorced as of the date of their separation agreement in August 1993.  In fact, that is the date of divorce that was recorded on the appellant's application for death benefits on behalf of her children.  Documents in the file also show that the appellant knew of the Veteran's marriage to C.C.C..  In a letter to the Veteran she noted that she realized it was important that their children be present for his upcoming wedding.  Third, C.C.C. cohabited with the Veteran continuously from the date of the attempted marriage until his death.  In fact, there is no evidence in the file to the contrary and the appellant has not alleged otherwise.  

The appellant and her attorney assert that the fourth element found in 38 C.F.R. § 3.52(d) is now not met by C.C.C. because the appellant is the rightful legal surviving spouse due to the lack of a divorce decree, and she has now filed a claim for VA benefits.  However, their reading and interpretation of that element of the regulation is incorrect.  That part of the regulation requires that there be no prior finding of entitlement to death benefits by a legal surviving spouse.  However, C.C.C. met that requirement of being found entitlement to death benefits and continues to meet that element.  The appellant, even if she were found to be a legal surviving spouse, has never been found entitled to gratuitous death benefits.  Therefore, no claim has been filed by a legal surviving spouse who has been found entitled to death benefits.  Therefore, as concluded by VA again in August 2011, C.C.C. continues to meet the requirements of 38 C.F.R. § 3.52, and her marriage to the Veteran is deemed valid for VA purposes.  

Additionally, although the appellant and her attorney now allege that the appellant's and the Veteran's separation was due to the misconduct of the Veteran, without the fault of the spouse, the Board finds that the evidence in the file does not support that assertion.  The August 1993 separation agreement shows the Veteran and the appellant initially separated in March 1991, and after an attempt at reconciliation, ceased all marital relations in September 1991.  According to the August 1993 separation agreement, the separation was a mutual decision.  Therefore, the continuity of their cohabitation is considered as having been broken at the point they entered into the separation agreement.  The persuasive evidence of record clearly shows the Veteran and the appellant never physically cohabitated after that date, and both parties believed that the Veteran had remarried in July 1994.  Moreover, although the appellant has produced information showing that she feared for her safety and the safety of her children due to the Veteran's deteriorating mental state from his treatment for service-connected non-Hodgkin's lymphoma and his resulting physical and verbal abuse, the fact that she entered into a shared custody agreement with the Veteran during that time, which in part required that the children spend six weeks with him in the summers, directly contradicts her current assertions.  Therefore, the Board finds that the appellant cannot meet the definition of surviving spouse because she did not cohabitate with the Veteran during the year prior to his death and the preponderance of the evidence is against a finding that the separation was due to the conduct of the Veteran and without fault or participation by the appellant.  The evidence shows that the separation was agreed mutually between the Veteran and appellant.

Accordingly, the Board finds that the appellant cannot be found to be the surviving spouse of the Veteran because of the failure to cohabitate with the Veteran for the year prior to his death and because they were separated, which was not due solely to the fault of the Veteran without fault by the appellant.  In addition, the appellant may not be considered to be the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits because the Veteran's subsequent marriage to C.C.C. is deemed valid for VA purposes.  Therefore, the appellant's claim for surviving spouse benefits must be denied.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


